The court sustained the objection, and directed a verdict of acquittal, upon the ground that the evidence to establish the guilt of the prisoner of the offence charged in this indictment necessarily established his guilt of the offence of forgery charged in the first indictment, which was no- longer an open question, the jury upon the trial of that indictment having by their verdict found the endorsements genuine. That the only litigated question of fact upon both indictments was the same, and both indictments would be sustained by substantially the same evidence.
Prisoner acquitted.